DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whiteside et al. (D 871,091 S).  Whiteside shows the use of a chair with seat frame (20) attached to a one-piece main frame (10) that includes diagonally upward extending spaced side supports and horizontal base portions  with strength bends formed therebetween (see Fig. 1).  A back support having an inverted U-shape extends from the spaced side supports at an angle differently than the side supports while a seat frame extends outwardly from a junction of the side supports and back support (Figs. 3 and 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiteside et al. in view of Esch (3,976,155).  Whiteside et al. shows all of the teachings of the claimed invention except the use of a tray and caster assemblies.  Esch shows the use of a chair with tray at a rear location of a base portion and a plurality of caster assemblies therein.  It would have been obvious to one of ordinary support to modify the chair of Whiteside et al. with the teachings of Esch in order to allow better support and transport of the chair with and without an occupant.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 15 have been considered but are moot because the new ground of rejection does not rely on any single reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference No. D436,748 S, shows features of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
July 3, 2021